DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission dated 26 August 2022 has been received and made of record.  No claims have been amended. 

Response to Arguments
Applicant's arguments filed 28 August 2022 have been fully considered but they are not persuasive. 

In response to Applicant’s argument (Pages 8-9) stating that Immersive Media Metrics (ISO) is not prior art under 35 U.S.C. 102(a)(1) because ISO is excepted under U.S.C. 102(b)(1)(A), the examiner respectfully disagrees. MPEP 2153.01(a) which defines the U.S.C. 102(b)(1)(A) exception criteria states in paragraph 2 of that section:
Office personnel will not apply a disclosure as prior art under AIA  35 U.S.C. 102(a)(1)  if it is apparent from the disclosure itself that it is by the inventor or a joint inventor. Specifically, Office personnel will not apply a disclosure as prior art under AIA  35 U.S.C. 102(a)(1)  if the disclosure: (1) was made one year or less before the effective filing date of the claimed invention; (2) names the inventor or a joint inventor as an author or an inventor; and (3) does not name additional persons as authors on a printed publication or joint inventors on a patent. This means that in circumstances where an application names additional persons as joint inventors relative to the persons named as authors in the publication (e.g., the application names as joint inventors A, B, and C, and the publication names as authors A and B), and the publication is one year or less before the effective filing date, it is apparent that the disclosure is a grace period inventor disclosure, and the publication would not be treated as prior art under AIA  35 U.S.C. 102(a)(1). If, however, the application names fewer joint inventors than a publication (e.g., the application names as joint inventors A and B, and the publication names as authors A, B and C), it would not be readily apparent from the publication that it is by the inventor (i.e., the inventive entity) or a joint inventor and the publication would be treated as prior art under AIA  35 U.S.C. 102(a)(1).
 In this case, ISO is a publication that lists additional inventors (He and Sanchez) than the instant application inventor (Wang) and therefore is not readily apparent from the publication that it is by the inventor. Therefore, the publication ISO is prior art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-28 of copending Application No. 16894457. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variations of one another.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16894448. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variations of one another.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 18 of copending application ‘457 recites querying measurable data via one or more observation points from functional modules to calculate metrics at a metrics computing and reporting module, the metrics including a set of display information regarding a display used by virtual reality clients for rendering VR video and reporting the set of display information to an analytics server in a display information set metric. The method of claim 18 differs from claim 16 herein in that the metrics including a list of viewports each including a plurality of entries consisting of a start time, a duration, and a viewport that have been rendered at particular interval of media presentation times. 
He shows
 querying (acquiring) measurable data ([0108]; [0112]; i.e. data such as user position/event time/media sample parameters) via one or more observation points (OPs) from functional modules (Fig. 7, 706/708/710/712/714; i.e. network access/media processing/sensor/media presentation/VR client control and management) to calculate metrics at a metrics computing and reporting (MCR) module, (Fig. 1, 716; i.e. MCP) ([0108]; [0112]; [0124]) the metrics (i.e. viewport views metrics) including a list of viewports ([0126], Table 1; i.e. viewportviews) each including a plurality of entries consisting of including a start time, (i.e. timestamp) a duration, (i.e. duration) and a viewport (i.e. viewport) that have been rendered at particular intervals (i.e. The multiple viewport views entries of timestamp and duration provide the timestamp or presentation time of a sample and the duration. Thereby being a particular interval of time that a viewport has been viewed.) of media presentation times as used by Virtual Reality (VR) clients (i.e. VR device/HMD) for rendering VR video; ([0104]; i.e. omnidirectional media) and ([0125-0129])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ‘457 to incorporate the teachings of He to provide a particular set of display information.
However, ‘457 in view of He fails to show
the metrics including a list of viewports each including a plurality of entries consisting of a start time element, a duration element, and a viewport element
ISO shows
the metrics (i.e. rendered viewports metric) including a list of viewports (i.e. renderedviewports) each including a plurality of entries consisting of a start time element, a duration element, and a viewport element (Section 5.4)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ‘457 in view of He to incorporate the teachings of ISO to provide the standardized entries for such a metric.

Claim 1 of copending application ‘448 recites a method implemented in a Dynamic Adaptive Streaming over Hypertext Transfer Protocol (HTTP) (DASH) client-side network element (NE), the method comprising: receiving, by a receiver, a DASH Media Presentation Description (MPD) describing media content including a virtual reality video sequence, obtaining via the receiver the media content based on the MPD, forwarding the media content to a plurality of rendering devices for rendering; and transmitting, via a transmitter, a rendered field of view (FOV) set metric toward a provider server, the rendered FOV set metric indicating a plurality of FOVs of the VR video sequence as rendered by the plurality of rendering devices. The method of claim 1 differs from claim 1 herein in that the metrics are a rendered viewport metric including a plurality of entries consisting of a start time element, a duration element, and a viewport element. 
ISO shows
transmitting, via a transmitter, (i.e. VR client would inherently transmit the viewports metric via a transmitter to the analytics server over a network) a rendered viewports metric toward a provider server, (i.e. analytics server) the rendered viewports metric including a plurality of entries consisting of a start time element, (i.e. startTime) a duration element, (i.e. duration) and a viewport element (i.e. viewport) for the VR video sequence as rendered by the one or more rendering devices. (i.e. VR client) (Section 1; Section 4.1; Section 5.4)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ‘448 to incorporate the teachings of ISO to provide standardized entries for such a metric.

Claim 8 of copending application ‘448 recites a Dynamic Adaptive Streaming over Hypertext Transfer Protocol (HTTP) (DASH) client-side network element (NE) comprising: a receiver configured to: receive a DASH Media Presentation Description (MPD) describing media content including a virtual reality (VR) Video sequence; and obtain the media content based on the MPD; one or more ports configured to forward the media content to a plurality of rendering devices for rendering and to forward a rendered field of view (FOV) set metric toward a provider server; and a processor coupled to the receiver and the ports, the processor configured to determine the rendered FOV set metric, the rendered FOV set metric indicating a plurality of FOVs of the VR video sequence as rendered by the plurality of rendering devices.  The NE of claim 8 differs from claim 8 herein in that the processor configured to determine the rendered viewports metric, the rendered viewports metric including a plurality of entries consisting of a start time element, a duration element, and a viewport element for the VR video sequence as rendered by the one or more rendering devices.
ISO shows
the rendered viewports metric including a plurality of entries consisting of a start time element, (i.e. startTime) a duration element, (i.e. duration) and a viewport element (i.e. viewport) for the VR video sequence as rendered by the one or more rendering devices. (i.e. VR client) (Section 1; Section 4.1; Section 5.4)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ‘448 to incorporate the teachings of ISO to provide standardized entries for such a metric.

Claim 16 of copending application ‘448 recites a method comprising: querying measurable data via one or more observation points (OPs) from functional modules to calculate metrics at a metrics computing and reporting (MCR) module, the metrics including a set of Field of Views (FOVs) rendered by virtual reality (VR) client devices and reporting the set of FOVs to an analytics server in a rendered FOV set metric, the rendered FOV set metric indicating a plurality of FOVs as rendered by the VR client devices. The method of claim 16 differs from claim 16 herein in that the metrics include a list of viewports each including a plurality of entries consisting of a start time, a duration, and a viewport that have been rendered at particular interval of media presentation times. 
He shows 
querying (acquiring) measurable data ([0108]; [0112]; i.e. data such as user position/event time/media sample parameters) via one or more observation points (OPs) from functional modules (Fig. 7, 706/708/710/712/714; i.e. network access/media processing/sensor/media presentation/VR client control and management) to calculate metrics at a metrics computing and reporting (MCR) module, (Fig. 1, 716; i.e. MCP) ([0108]; [0112]; [0124]) the metrics (i.e. viewport views metrics) including a list of viewports ([0126], Table 1; i.e. viewportviews) each including a plurality of entries consisting of including a start time, (i.e. timestamp) a duration, (i.e. duration) and a viewport (i.e. viewport) that have been rendered at particular intervals (i.e. The multiple viewport views entries of timestamp and duration provide the timestamp or presentation time of a sample and the duration. Thereby being a particular interval of time that a viewport has been viewed.) of media presentation times as used by Virtual Reality (VR) clients (i.e. VR device/HMD) for rendering VR video; ([0104]; i.e. omnidirectional media) and ([0125-0129])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ‘448 to incorporate the teachings of He to provide a particular set of display information.
However, ‘448 in view of He fails to show
the metrics including a list of viewports each including a plurality of entries consisting of a start time element, a duration element, and a viewport element
ISO shows
the metrics (i.e. rendered viewports metric) including a list of viewports (i.e. renderedviewports) each including a plurality of entries consisting of a start time element, a duration element, and a viewport element (Section 5.4)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ‘448 in view of He to incorporate the teachings of ISO to provide the standardized entries for such a metric.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6-8, 10, 11, 13-15, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hendry et al. (U.S. Patent Publication 2018/0103199), hereinafter Hendry, in view of He et al. (U.S. Patent Publication 2020/0037029), hereinafter He, in view of WD 3 of ISO/IEC 23090-6 Immersive Media Metrics (ISO/IEC JTC1/SC29/WG11 N17564, April 2018), hereinafter ISO.
Regarding claim 1, Hendry shows
A method implemented in a Dynamic Adaptive Streaming over Hypertext Transfer Protocol (HTTP) (DASH) client-side network element (NE), (Fig. 6, 604; Fig. 1, 112; i.e. client device/decoding device) the method comprising: ([0005], lines 1-4; [0006])
receiving, by a receiver, (Fig. 6, 604; Fig. 1, 112; i.e. A client device/decoding device would inherently contain a receiver for receiving data from the network.) a DASH Media Presentation Description (MPD) describing media content including a virtual reality (VR) video sequence;  (i.e. 360-degree video coded content) ([0128]; [0129]; [0005]; [0006])
obtaining, via the receiver, the media content based on the MPD; ([0126]; [0127]; [0128], lines 1-3; i.e. the client requests and receives media segments of the media content) 
forwarding the media content to one or more rendering devices (Fig. 1, 122; i.e. video destination device) for rendering; ([0075]; [0102]; i.e. The client device/decoding device/receiver device may decode the video and forward it to a video destination device.) 
However, Hendry fails to show
transmitting, via a transmitter, a rendered viewports metric toward a provider server, the rendered viewports metric including a plurality of entries consisting of a start time element, a duration element, and a viewport element for the VR video sequence as rendered by the one or more rendering devices. 
He shows
transmitting, via a transmitter, (Fig. 6, 606; Fig. 7, 718; Fig. 1B, 122; [0050]; i.e. A DASH/VR client/VR device/WTRU contains a transmitter for sending data to a metrics server over a network.) a rendered viewports metric (i.e. viewport views metric) toward a provider server, (Fig. 7; [0125]; [0124]; [0112]; [0114], lines 1-7; i.e. The metrics are sent from the VR device/client MCP toward a provider server via a metrics server.) the rendered viewports metric including a plurality of entries including a start time element, (i.e. timestamp) a duration element, (i.e. duration) and a viewport element (i.e. viewport) for the VR video sequence as rendered by the one or more rendering devices. ([0125]; [0126]; [0132]) (The provisional application 62/525065 filed 6/26/2017, hereinafter P1, from which He has priority shows this information in paragraphs [0056-0061]. The provisional application 62/636795 filed 2/28/2018, hereinafter P2, from which He has priority shows this information in paragraphs [0119-0126].)
He and Hendry are considered analogous art because they involve using DASH to stream 360-degree video. Hendry shows the specifics on how DASH is used to stream the video. He shows that metrics may be collected when streaming the video. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hendry to incorporate the teachings of He wherein transmitting, via a transmitter, a rendered viewports metric toward a provider server, the rendered viewports metric including a plurality of entries for the VR video sequence as rendered by the one or more rendering devices. Doing so allows for monitoring by a metrics server for issues and faults and allows providers to improve the immersive experience for the user. (He: [0005]; [0114]; [0131])
However, Hendry in view of He fails to show
the rendered viewports metric including a plurality of entries consisting of a start time element, a duration element, and a viewport element
ISO shows
transmitting, via a transmitter, (i.e. VR client would inherently transmit the viewports metric via a transmitter to the analytics server over a network) a rendered viewports metric toward a provider server, (i.e. analytics server) the rendered viewports metric including a plurality of entries consisting of a start time element, (i.e. startTime) a duration element, (i.e. duration) and a viewport element (i.e. viewport) for the VR video sequence as rendered by the one or more rendering devices. (i.e. VR client) (Section 1; Section 4.1; Section 5.4)
ISO and Hendry in view of He are considered analogous art because they involve streaming of immersive video. Hendry provides the specifics on using DASH to stream the video. ISO shows the metrics that may be collected at the client device and provided to the server. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hendry to incorporate the teachings of ISO wherein transmitting, via a transmitter, a rendered viewports metric toward a provider server, the rendered viewports metric including a plurality of entries consisting of a start time element, a duration element, and a viewport element for the VR video sequence as rendered by the one or more rendering devices.  Doing so provides the standardized entries for such a metric without using unnecessary bandwidth to transmit extra information.

Regarding claim 3, Hendry in view of He in view of ISO shows all of the features with respect to claim 1 as outlined above. Hendry in view of He in view of ISO further shows
The method of claim 1, wherein the start time element (i.e. timestamp) specifies a media presentation time of an initial media sample (i.e. The first frame of the DASH segment/media sample presented.) of the VR video sequence applied while rendering a corresponding viewport associated with an entry. (He: [0126]; [0128]; P1: [0057]; [0059]; P2: [0120]; [0122])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hendry to incorporate the teachings of He wherein the start time element specifies a media presentation time of an initial media sample of the VR video sequence applied while rendering a corresponding viewport associated with an entry for the same reasons as detailed above for claim 1.

Regarding claim 4, Hendry in view of He in view of ISO shows all of the features with respect to claim 1 as outlined above. Hendry in view of He in view of ISO further shows 
The method of claim 1, wherein the duration element (i.e. duration) specifies a time duration of continuously presented media samples (i.e. frames of dash segment source) of the VR video sequence from a corresponding viewpoint associated with an entry. (He: [0126]; [0127]; [0129]; P2: [0120]; [0123])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hendry to incorporate the teachings of He wherein the duration element specifies a time duration of continuously presented media samples of the VR video sequence from a corresponding viewpoint associated with an entry. for the same reasons as detailed above for claim 1.

Regarding claim 6, Hendry in view of He in view of ISO shows all of the features with respect to claim 1 as outlined above. Hendry in view of He in view of ISO further shows 
The method of claim 1, wherein the viewport element (i.e. viewport) specifies a region of the VR video sequence rendered by a corresponding viewport associated with an entry.  (He: [0126]; [0130]; P1: [0057]; [0060]; P2: [0120]; [0124])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hendry to incorporate the teachings of He wherein the viewport element specifies a region of the VR video sequence rendered by a corresponding viewport associated with an entry for the same reasons as detailed above for claim 1.

Regarding claim 7, Hendry in view of He in view of ISO shows all of the features with respect to claim 1 as outlined above. Hendry in view of He in view of ISO further shows
The method of claim 1, wherein the DASH client-side NE is a client, (Hendry: Fig. 6, 604; [0126]; i.e. client device/HTTP client/streaming application) a media aware intermediate NE responsible for communicating with a plurality of clients, or combinations thereof.  

Regarding claim 8, Hendry shows
A Dynamic Adaptive Streaming over Hypertext Transfer Protocol (HTTP) (DASH) client-side network element (NE) (Fig. 6, 604; Fig. 1, 112; i.e. client device/decoding device) comprising: ([0005], lines 1-4; [0006])
a processor; ([0286]; [0287])
a receiver coupled to the processor; and (Fig. 6, 604; Fig. 1, 112; [0286]; [0287]; i.e. A client device/decoding device would inherently contain a receiver for receiving data from the network.)
one or more ports coupled to the processor, wherein the processor is configured to: (Fig. 6, 604; Fig. 1, 112; [0286]; [0287]; i.e. A client device/decoding device would inherently contain ports for sending and receiving data from the network.)
receive, using the receiver, a DASH Media Presentation Description (MPD) describing media content including a virtual reality (VR) video sequence; (i.e. 360-degree video coded content) and ([0128]; [0129]; [0005]; [0006])
obtain, using the receiver, the media content based on the MPD; ([0126]; [0127]; [0128], lines 1-3; i.e. the client requests and receives media segments of the media content)
forward, using the one or more ports, the media content to one or more rendering devices (Fig. 1, 122; i.e. video destination device) for rendering ([0075]; [0102]; i.e. The client device/decoding device/receiver device may decode the video and forward it to a video destination device.) 
However, Hendry fails to show
determine a rendered viewports metric, the rendered viewports metric including a plurality of entries consisting of a start time element, a duration element, and a viewport element for the VR video sequence as rendered by the one or more rendering devices; and
forwarding, using the one or more ports, the rendered viewports metric toward a provider server. 
He shows
determine a rendered viewports metric, (i.e. viewport views metric) ([0103]; [0125]) the rendered viewports metric including a plurality of entries ([0008]; i.e. VR media content comprising DASH video segments) as rendered by the one or more rendering devices ([0088]; i.e. VR device/HMD containing display) ([0125]; [0126]; [0132]) (The provisional application 62/525065 filed 6/26/2017, hereinafter P1, from which He has priority shows this information in paragraphs [0056-0061]. The provisional application 62/636795 filed 2/28/2018, hereinafter P2, from which He has priority shows this information in paragraphs [0119-0126].)
forward, using the one or more ports, (Fig. 6, 606; Fig. 7, 718; Fig. 1B, 122; i.e. A DASH/VR client/VR device inherently contains ports for sending data to a metrics server over a network.) the rendered viewports metric (i.e. viewport views metric) toward a provider server (Fig. 7; [0125]; [0124]; [0112]; [0114], lines 1-7; i.e. The metrics are sent from the VR device/client MCP toward a provider server via a metrics server.) 
He and Hendry are considered analogous art because they involve using DASH to stream 360-degree video. Hendry shows the specifics on how DASH is used to stream the video. He shows that metrics may be collected when streaming the video. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hendry to incorporate the teachings of He to determine a rendered viewports metric, the rendered viewports metric including viewport information for the VR video sequence as rendered by the one or more rendering devices and including a plurality of entries with at least one of the entries indicating an aggregation of viewports and a plurality of media samples of the VR video sequence applied to the aggregation of viewports and forwarding, using the one or more ports, the rendered viewports metric toward a provider server.  Doing so allows for monitoring by a metrics server for issues and faults and allows providers to improve the immersive experience for the user. (He: [0005]; [0114]; [0131])
However, Hendry in view of He fails to show
the rendered viewports metric including a plurality of entries consisting of a start time element, a duration element, and a viewport element
ISO shows
the rendered viewports metric including a plurality of entries consisting of a start time element, (i.e. startTime) a duration element, (i.e. duration) and a viewport element (i.e. viewport) for the VR video sequence as rendered by the one or more rendering devices. (i.e. VR client) (Section 1; Section 4.1; Section 5.4)
ISO and Hendry in view of He are considered analogous art because they involve streaming of immersive video. Hendry provides the specifics on using DASH to stream the video. ISO shows the metrics that may be collected at the client device and provided to the server. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hendry to incorporate the teachings of ISO wherein transmitting, via a transmitter, a rendered viewports metric toward a provider server, the rendered viewports metric including a plurality of entries consisting of a start time element, a duration element, and a viewport element for the VR video sequence as rendered by the one or more rendering devices. Doing so provides the standardized entries for such a metric without using unnecessary bandwidth to transmit extra information.

Regarding claim 10, this system claim comprises limitations substantially the same as those detailed in claim 3 above and is accordingly rejected on the same basis.

Regarding claim 11, this system claim comprises limitations substantially the same as those detailed in claim 4 above and is accordingly rejected on the same basis.

Regarding claim 13, this system claim comprises limitations substantially the same as those detailed in claim 6 above and is accordingly rejected on the same basis.

Regarding claim 14, Hendry in view of He shows all of the features with respect to claim 8 as outlined above. Hendry in view of He further shows
The DASH client-side NE of claim 8, wherein the DASH client-side NE (Hendry: Fig. 6, 604; Fig. 1, 112; i.e. client device/decoding device) is a client coupled to the one or more rendering devices (Hendry: Fig. 1, 122; i.e. video destination device) via the one or more ports, (Hendry: [0075]; [0102]; i.e. The client device/decoding device is a different device than the video destination device. Therefore, the client device/decoding device would inherently contain ports to communicate with the video destination device.) and further comprising a transmitter configured to communicate with the DASH content server via at least one of the one or more ports. (Hendry: Fig. 6; [0126]; Fig. 1; i.e. The client device communicates with the DASH server over a network, thereby inherently containing a transmitter and ports for the communication.)

Regarding claim 15, Hendry in view of He shows all of the features with respect to claim 8 as outlined above. Hendry in view of He further shows
The DASH client-side NE of claim 8, wherein the DASH client-side NE (Hendry: Fig. 6, 604; Fig. 1, 112; i.e. A client device/decoding device and He: Fig. 6, 606; Fig. 7; i.e. DASH client including VR Client) is a media aware intermediate NE, (Hendry: [0126]; i.e. The client device/decoding device is media aware because it requests and receives the video segments. It is intermediate because it is in between the DASH server and the rendering device. and He: Fig. 6; [0101]; i.e. The DASH client is media aware because it requests and receives the video segments.) and further comprising at least one transmitter coupled to the one or more ports (i.e. the client device/decoding device would inherently comprise a transmitter and ports to transmit data to the video destination device) configured to forward the media content to one or more rendering devices (Hendry: Fig. 1, 122; i.e. video destination device) via one or more clients (Hendry: [0126]; [0075]; [0102]; i.e. The client device/decoding device receives and transmits the data to the rendering device using clients, such as HTTP client and streaming application.) and transmit the rendered viewports metric toward the DASH content server. (He: Fig. 7; [0125]; [0124]; [0112]; [0114], lines 1-7; i.e. The metrics are transmitted from the VR device/client MCP toward a provider server via a metrics server.) 

Regarding claim 21, Hendry in view of He in view of ISO shows all of the features with respect to claim 1 as outlined above. Hendry in view of He in view of ISO further shows
The method of claim 1, wherein the rendered viewports metric aggregates multiple viewports into a single rendered viewports metric. (He: [0126]; [0132]; i.e. A viewport views metric indicates what viewports have been requested and viewed at what times. Therefore, there are multiple viewports aggregated into a single viewport views metric.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hendry to incorporate the teachings of He wherein the rendered viewports metric aggregates multiple viewports into a single rendered viewports metric. Doing so provides that less metric reports need to transmitted.

Regarding claim 22, Hendry in view of He in view of ISO shows all of the features with respect to claim 22 as outlined above. Hendry in view of He in view of ISO further shows
The DASH client-side NE of claim 8, wherein the rendered viewports metric aggregates multiple viewports into a single rendered viewports metric. (He: [0126]; [0132]; i.e. A viewport views metric indicates what viewports have been requested and viewed at what times. Therefore, there are multiple viewports aggregated into a single viewport views metric.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hendry to incorporate the teachings of He wherein the rendered viewports metric aggregates multiple viewports into a single rendered viewports metric. Doing so provides that less metric reports need to transmitted.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hendry in view of He in view of ISO as applied above, and further in view of Mao et al. (U.S. Patent Publication 2016/0093108), hereinafter Mao.
Regarding claim 5, Hendry in view of He in view of ISO shows all of the features with respect to claim 1 as outlined above. However, Hendry in view of He in view of ISO fails to show 
The method of claims 1, wherein the one or more rendering devices comprises two rendering devices, and wherein the method further comprises forwarding the media content to the two of the rendering devices for rendering and wherein the VR video sequence is rendered simultaneously on the two of the rendering devices. 
Mao shows
wherein the one or more rendering devices comprises two rendering devices, (Fig. 3A, 102/102’) and wherein the method further comprises forwarding the media content (i.e. video game) to the two of the rendering devices (Fig. 3A, 102/102’) for rendering ([0084]; [0086]; i.e. The computer forwards the video game content to both the HMD device of the first user and the HMD device of the second user.) wherein the VR video sequence (i.e. content) is rendered simultaneously on the two of the rendering devices. (i.e. HMDs) ([0110]; [0011], lines 1-5)
Mao and Hendry in view of He in view of ISO are considered analogous art because they involve rendering virtual reality content. Hendry in view of He shows rendering content on HMDs. Mao shows that the content may be rendered on multiple HMDs. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hendry in view of He in view of ISO to incorporate the teachings of Mao wherein the VR video sequence is rendered simultaneously on two of the rendering devices. Doing so allows the user to experience the content with another user.

Regarding claim 12, this system claim comprises limitations substantially the same as those detailed in claim 5 above and is accordingly rejected on the same basis.

Claims 16, 18-20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over He in view of Gholmieh et al. (U.S. Patent Publication 2016/0373324), hereinafter Gholmieh, in view of ISO.
Regarding claim 16, He shows
A method comprising: 
measurable data ([0108]; [0112]; i.e. data such as user position/event time/media sample parameters) via one or more observation points (OPs) from functional modules (Fig. 7, 706/708/710/712/714; i.e. network access/media processing/sensor/media presentation/VR client control and management) to calculate metrics at a metrics computing and reporting (MCR) module, (Fig. 1, 716; i.e. MCP) ([0108]; [0112]; [0124]) the metrics (i.e. viewport views metrics) including a list of viewports ([0126], Table 1; i.e. viewportviews) each including a plurality of entries (i.e. timestamp) a duration, (i.e. duration) and a viewport (i.e. viewport) that have been rendered at particular intervals (i.e. The multiple viewport views entries of timestamp and duration provide the timestamp or presentation time of a sample and the duration. Thereby being a particular interval of time that a viewport has been viewed.) of media presentation times as used by Virtual Reality (VR) clients (i.e. VR device/HMD) for rendering VR video; ([0104]; i.e. omnidirectional media) and ([0125-0129])
reporting the list of viewports to an analytics server (Fig. 7, 702; i.e. metrics server) in a rendered viewports metric. ([0124-0126]; [0112])
However, He fails to show
querying measurable data via one or more observation points (OPs), from functional modules 
Gholmieh shows
querying measurable data ([0036]; i.e. QoE measurements/metrics) via one or more observation points (OPs), (Fig. 2, 122/116; i.e. connection from DASH client to MSDC) from functional modules (i.e. DASH client/DASH QoE) to report metrics at a metrics computing and reporting (MCR) module (Fig. 2, 112/114; i.e. MSDC) ([0032-0034]; i.e. The MSDC queries the DASH client/DASH QoE for QoE metrics by providing the MPD with the requested metrics and the location to post the metrics at the MSDC to the DASH client/DASH QoE.)
Gholmieh and He are considered analogous art because they involve collecting DASH metrics. He shows acquiring the metrics from multiple functional modules. Gholmieh shows that such acquiring may be preceded by a request for the metrics. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified He to incorporate the teachings of Gholmieh wherein querying measurable data via one or more observation points (OPs), from functional modules. Doing so provides for a method in which to acquire the metrics.
However, He in view of Gholmieh fails to show
the metrics including a list of viewports each including a plurality of entries consisting of a start time element, a duration element, and a viewport element
ISO shows
the metrics (i.e. rendered viewports metric) including a list of viewports (i.e. renderedviewports) each including a plurality of entries consisting of a start time element, a duration element, and a viewport element (Section 5.4)
ISO and He in view of Gholmieh are considered analogous art because they involve streaming of immersive video. Hendry provides the specifics on using DASH to stream the video. ISO shows the metrics that may be collected at the client device and provided to the server. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hendry to incorporate the teachings of ISO wherein transmitting, via a transmitter, a rendered viewports metric toward a provider server, the rendered viewports metric including a plurality of entries consisting of a start time element, a duration element, and a viewport element for the VR video sequence as rendered by the one or more rendering devices. Doing so provides the standardized entries for such a metric without using unnecessary bandwidth to transmit extra information. 

Regarding claim 18, He in view of Gholmieh in view of ISO shows all of the features with respect to claim 16 as outlined above. He in view of Gholmieh in view of ISO further shows
The method of claim 16, wherein the start time (startTime) (i.e. timestamp) specifies a media presentation time of a first played out media sample when the viewport (i.e. viewport) indicated in a current entry is rendered starting from the first played out media sample. (He: [0126]; [0128]; [0120])

Regarding claim 19, He in view of Gholmieh in view of ISO shows all of the features with respect to claim 16 as outlined above. He in view of Gholmieh in view of ISO further shows
The method of claim 16, wherein the duration specifies a time duration, in units of milliseconds, (He: [0142], Table 5; i.e. Duration/latency integers may be in milliseconds.) of continuously presented media samples when the viewport indicated in a current entry is rendered (i.e. presented) and starting from a media sample (i.e. frame) indicated by startTime. (i.e. timestamp) (He: [0126]; [0129]; i.e. The timestamp indicates the starting frame in the DASH segment source that is presented.; Gholmieh: [0099], lines 1-4; [0110]; i.e. Gholmieh shows that a DASH segment file would contain frames. Therefore, the presentation time of the media sample source/DASH segment indicates what frame of the source is being presented.)   

Regarding claim 20, He in view of Gholmieh in view of ISO shows all of the features with respect to claim 16 as outlined above. He in view of Gholmieh in view of ISO further shows 
The method of claim 16, wherein the viewport indicates a region of omnidirectional media corresponding to the viewport rendered starting from a media sample indicated by the start time. (i.e. timestamp) (He: [0126]; [0130]; [0109], lines 8-17; i.e. The media sample is presented/rendered at the presentation time.)

Regarding claim 23, He in view of Gholmieh in view of ISO shows all of the features with respect to claim 16 as outlined above. He in view of Gholmieh in view of ISO further shows
The method of claim 16, wherein the rendered viewports metric aggregates multiple viewports into a single rendered viewports metric. (He: [0126]; [0132]; i.e. A viewport views metric indicates what viewports have been requested and viewed at what times. Therefore, there are multiple viewports aggregated into a single viewport views metric.)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE H JAHNIGE whose telephone number is (571)272-8450. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on (571) 272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451